DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama et al. (US 2004/0144450 A1), hereinafter Iriyama, originally of record in the Non-Final Rejection dated March 09, 2021.

Regarding claims 1, 9-11 and 20, Iriyama teaches a magnet material of SmFeN, where in atomic %: SmxFe 100-x-y-vM1yNv, where M1 is at least one of Hf and Zr, x is 7-12%, y is 0.1-1.5% and v is 0.5-20% ([0016]-[0017]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), which further can include 0.1-1.0% C with M1 ([0036]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)), up to 35 atomic % of Fe can be substituted with Co to improve the magnetic properties ([0038]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)), and where the magnet material is prepared into a magnet ([0044]).  The compositional proportions disclosed by Iriyama overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Iriyama, including those proportions, which satisfy the presently claimed compositional requirements.
Iriyama does not specifically teach further comprising 0.1-0.5 at% of Al and 0.15 to 0.5 at% of Si in the primary embodiment, nor specifically wherein, when the Sm-Fe-N magnet material is maintained for 2,00 hours at 120⁰C in atmosphere, an absolute value of reduction rate from an initial demagnetizing factor is in a range from 1.8-2.0 (or 2.2%), nor wherein the Sm-Fe-N bonded magnet has a residual magnetic flux density of at least 8.00 kG.
However, in a secondary embodiment, Iriyama teaches the inclusion of Si and Al at 0.1-1.0 atomic percent in total (or each) ([0033]; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Iriyama to incorporate the inclusion of Si and Al at 0.1-1.0 atomic percent in total (or each) taught by the secondary embodiment.  The motivation for doing so would have been to make the crystal grains fine at the quenching of the molten magnet alloy and thereby eliminate the need for extremely rapid cooling ([0034]) (saving energy).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).  The compositional proportions disclosed by Iriyama overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Iriyama, including those proportions, which satisfy the presently claimed compositional requirements.
	Iriyama teaches a substantially identical Sm-Fe-N magnet material, as discussed above, as applicant discloses as producing the demagnetizing factor ([0041] of the specification as originally filed).  Applicant discloses ([0041]) where the demagnetizing factor is dependent on the silicon and aluminum contents claimed above, and further shown in Table 2 to be dependent on the whole composition.  As Iriyama teaches a substantially identical magnet composition as that which the applicant claims and discloses as producing the claimed demagnetizing factor, one would expect the magnet of Iriyama to possess the claimed property of the demagnetizing factor, absent an objective showing (MPEP 2112).
	Further, as Iriyama teaches a substantially identical Sm-Fe-N magnet material, as discussed above, as applicant discloses as producing the residual magnetic flux density ([0014] and Fig. 3; [0021], Table 1 of the specification as originally filed).  Applicant discloses ([0014] and Fig. 3; [0021]) where the residual magnetic flux density is dependent on the carbon contents claimed above, and further shown in Table 1 to be dependent on the whole composition.  As Iriyama teaches a substantially identical magnet composition as that which the applicant claims and discloses as producing the residual magnetic flux density, one would expect the magnet of Iriyama to possess the claimed property of the residual magnetic flux density, absent an objective showing (MPEP 2112).

Regarding claim 5, Iriyama teaches each limitation of claim 1 as discussed above, and Iriyama further teaches wherein the magnet material is bound with a suitable resin binder to produce a magnet ([0044]).

Regarding claims 12-19, Iriyama teaches a magnet material of SmFeN, where in atomic %: SmxFe 100-x-y-vM1yNv, where M1 is at least one of Hf and Zr, x is 7-12%, y is 0.1-1.5% and v is 0.5-20% ([0016]-[0017]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), which further can include 0.1-1.0% C with M1 ([0036]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05)), up to 35 atomic % of Fe can be substituted with Co to improve the magnetic properties ([0038]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)), and where the magnet material is prepared into a magnet ([0044]).  The compositional proportions disclosed by Iriyama overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Iriyama, including those proportions, which satisfy the presently claimed compositional requirements.
Iriyama does not specifically teach further comprising 0.1-0.5 at% of Al and 0.15 to 0.5 at% of Si in the primary embodiment, nor specifically wherein, when the Sm-Fe-N magnet material is maintained for 2,00 hours at 120⁰C in atmosphere, an absolute value of reduction rate from an initial demagnetizing factor is in a range from 1.8-2.0 (or 2.2%), nor wherein the Sm-Fe-N bonded magnet has a residual magnetic flux density of at least 8.00 kG.
However, in a secondary embodiment, Iriyama teaches the inclusion of Si and Al at 0.1-1.0 atomic percent in total (or each) ([0033]; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Iriyama to incorporate the inclusion of Si and Al at 0.1-1.0 atomic percent in total (or each) taught by the secondary embodiment.  The motivation for doing so would have been to make the crystal grains fine at the quenching of the molten magnet alloy and thereby eliminate the need for extremely rapid cooling ([0034]) (saving energy).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).  The compositional proportions disclosed by Iriyama overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Iriyama, including those proportions, which satisfy the presently claimed compositional requirements.
	Iriyama teaches a substantially identical Sm-Fe-N magnet material, as discussed above, as applicant discloses as producing the demagnetizing factor ([0041] of the specification as originally filed).  Applicant discloses ([0041]) where the demagnetizing factor is dependent on the silicon and aluminum contents claimed above, and further shown in Table 2 to be dependent on the whole composition.  As Iriyama teaches a substantially identical magnet composition as that which the applicant claims and discloses as producing the claimed demagnetizing factor, one would expect the magnet of Iriyama to possess the claimed property of the demagnetizing factor, absent an objective showing (MPEP 2112).
	Further, as Iriyama teaches a substantially identical Sm-Fe-N magnet material, as discussed above, as applicant discloses as producing the residual magnetic flux density ([0014] and Fig. 3; [0021], Table 1 of the specification as originally filed).  Applicant discloses ([0014] and Fig. 3; [0021]) where the residual magnetic flux density is dependent on the carbon contents claimed above, and further shown in Table 1 to be dependent on the whole composition.  As Iriyama teaches a substantially identical magnet composition as that which the applicant claims and discloses as producing the residual magnetic flux density, one would expect the magnet of Iriyama to possess the claimed property of the residual magnetic flux density, absent an objective showing (MPEP 2112).

Response to Arguments 
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.  Regarding point 1), 0.09% upper limit of applicant is close to 0.1% of Iriyama, and Iriyama does not teach away from a difference of 0.01% of carbon, indeed, 0.09% of applicant rounds to 0.1% of Iriyama (as noted in the Interview Summary mailed July 13, 2022), therefore this point is not persuasive. 
Regarding point 2) to the different effects of Iriyama’s two embodiments, is not persuasive, as the applicant again does not provide an argument as to why the specific rationale, provided in the Final Rejection of June 17, 2021 and the Non-Final Rejection of February 25, 2022, to modify the reference of Iriyama is not proper, predictable or combinable, therefore it is not persuasive, as “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).
Applicant’s point 3) to the carbon amount is not persuasive, as the reason of Iriyama for including C does not have to be the same as that of applicant, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  Applicant again fails to provide specific evidence to the impact of the carbon on their magnet and as such there is no persuasive argument that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance. (MPEP 716.02 (b)).  General statements from the specification do not take the place of specific, quantitative results. 
Applicant’s point 4) to the suitability of the magnet for long-term use is not commensurate in scope with the claim limitations as presently presented, and is therefore not persuasive to the patentability of the claims.
	The examiner acknowledges applicant’s request for an interview if the application is not in condition for allowance; however, the rejections preclude an Examiner’s Amendment, due to the expected degree of detail likely needed to overcome the rejections.  Applicant is welcome to schedule an interview upon receipt of this official reply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.A.C./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784